Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 , with claims 2-10 are dependent of, and 20, with claims 12-15 dependent are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 10, a limited number of “legal issues” related to the instant contract are discussed as being present and editable. In particular, the second user is presented with a “plurality of options not selected by the first user.” In order for this to occur, in a reasonable working way, there must be a limited number of “options not selected by the first user.” However, how the total number of options/legal issue is determined is not discussed or claimed. Therefore it is unclear what options/legal issues would be presented to any party and any point in time during the claim. 

For example, it is unclear to the examiner whether the contract envisioned is one that is uploaded by a user or a template provided by the system. If provided by the system there is nothing in the claims that the user selects an applicable contract which then produces the associated legal issues. This coincides with how the plurality of legal issues are determined. From the Figures it would seem that the templates stored in the system (NDA, lease, etc.) would consist of particular legal issues such as the “Marking Requirement” for a NDA and the user would select the applicable template.

 However as claimed it would appear any number of legal issues are included regardless of what is the specific contract. Are the users supposed to select applicable legal issues or does the system suggests them based on the user’s uploaded contract if the user does not select a predefined template? Finally, claiming the legal issue window identifies the first user’s selection and what options the user does not select ties in with defining the plurality of legal issues. It would appear to the examiner that the legal options selected or not selected are related to the particular legal issue i.e. “Marking Requirement” would show the selected answer as well as the non-selected answer; however since the contract has not been introduced it is unclear to the 

To further clarify this point it appears to the examiner that the memory can further include a structured data set of the contracts or contract templates or a structured data set or be in communication in communication with which enables the retrieval and population of the contract/contract template for users in view of paragraph 111 and additionally paragraph 117 that discloses that contracts available in the system may be provided by the system administrators, may be built and uploaded by end users and/or may be provided by third-parties. In comparison in paragraph 9 the memory further includes stores one or more structured data sets where various contracts and contract templates may be stored. It would further appear to the examiner that the user selects the particular contract type which subsequently results in the population of the limited legal issues due to the association with the particular contract type but this subject matter is not included in the claim and therefore it is unclear to the examiner how these legal issues can be populated when no particular contract type has been selected or how this particular contract type can even be ascertained.

In the interest of compact prosecution, the plurality of legal issues are interpreted to be optional legal issues that a user may manually enter or select.

Additionally it is unclear how the invention is capable of providing updated contract text that is not identical to the to the descriptive text defining the first selected option in view of the disclosure particularly paragraphs 119-121 which discloses how the information regarding both the initiating and receiving parties is collected from the initiating party. Additionally consider paragraph 27 that discloses that users can create a letter of intent and the system generates a non-binding letter of intent, incorporating the party information and business terms previously inputted by the user. There is no apparent subject matter claimed regarding how the invention receives the particular information associated with a user such that the updated contract text that is not identical to the descriptive text defining the first selected option is possible. The examiner is interpreting for examining purposes that the prior art needs to disclose updating a contract based on a received selection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 20140164255), Messing (US 20150221052), and Bui et al. (US 20180239959). 

Referring to claims 1 and 11,

The Examiner finds that the particular type of input option (text-based multiple choice) is non- functional descriptive material that does not alter the step of selecting an option. The particular type of input option used does not patentably distinguish the claims over the prior art. The step of selecting an option is performed in the same manner regardless of the particular type of input option used. 

The particular type of input option is non-functional descriptive material that may not be relied upon for patentability. The Examiner notes that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although no claim limitations will be disregarded and the claimed invention as a whole will be assess, the Examiner will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).

There is no objective evidence of record that there is a functional relationship in the particular input type used and the ability to select an option. The disclosure regarding input options is in  paragraph 64 disclosing that the input options can be (yes/no, multiple choice, and choose all that apply).  Applicant does not recite or show how the type of input option affects the step of selecting an option. The function of selecting an option is performed in the same manner regardless of the particular type of selection option. As such, the specific type of input option tool used in selecting an option constitutes non-functional descriptive that may not be relied upon for patentability. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], 

The examiner is interpreting that the input option can be yes/no, multiple choice, or choose all that apply for examination purposes.
Daly, which is directed to dynamic transaction management and collaborative authoring of a negotiable document discloses,
one or more user devices; (Daly Figure 17 and Daly paragraph 105 disclosing that multiple customers access the application over the Internet.)
a controller in communication with the one or more user devices; (Daly paragraph 105 disclosing that the software may be delivered on a computer readable medium, firmware, or cloud-based in conjunction with Daly paragraph 106 disclosing that the controller layer can send commands to its associated view or change the view’s presentation in conjunction with Daly paragraph 108 disclosing that the view layer requests from the model the information that it needs to generate an output representation to the user.)
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; (Daly Figure 17 and paragraphs 105-107disclosing that the software may be implemented as computer readable medium and wherein the control layer can send commands to the model while the model layer notifies associated view and controllers when there has been a change in its state.)
wherein in response to executing the program instructions, the controller is configured to: provide a first graphical user interface accessible through the one or more user devices through which a first user is presented a contract window wherein the contract window displays a contract (Daly paragraph 16 disclosing that the system seeks to facilitate and manage the generation of a negotiable document and Daly paragraph 17 disclosing that the system is a dynamic negotiation environment that provides a negotiation interface to users of every party and manipulated based on a set of basic permissions.)
provide a second graphical user interface accessible through the one or more user devices through which a second user is presented the contract window, wherein the contract window displays the updated contract (Daly paragraph 17 disclosing that the system is a dynamic negotiation environment that provides a negotiation interface to users of every party in conjunction with Daly paragraph 95 disclosing that the after the contract originator creates a document the counterparty may preview to show the most recent iteration of the negotiated such as illustrated in Figure 11.)
Daly does not disclose:
and a legal issue window, and the legal issue window displays a legal issue input tool through which the first user provides input through the one or more user devices for each of a plurality of legal issues, wherein at least one of the inputs provided by the first user for at least one of the plurality of legal issues is a selection of a first selected option from a predefined set of text-based multiple choice options wherein each text-based multiple choice option includes descriptive text defining the multiple choice option; 
However Messing, which is directed to automated legal issue spotting and reasoning, teaches a legal issue window, and the legal issue window displays a legal issue input tool through which the first user provides input through the one or more user devices for each of a plurality of legal issues, wherein at least one of the inputs provided by the first user for at least one of the plurality of legal issues is a selection of a first selected option from a predefined set of text-based multiple choice options wherein each text-based multiple choice option includes descriptive text defining the multiple choice option;; (Messing Figures 2-4 and paragraphs 48-50 teaching that Figure 2 displays particular inputs (text box or selected among a plurality of options that include descriptive text) for a hypothetical user for information , Figure 3 depicts the results based on the inputs and Figure 4 displays particular inputs by a user related to the reference legal rules and regulations.)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly in view of Messing to incorporate a legal issue window, and the legal issue window displays a legal issue input tool through which the first user provides input through the one or more user devices for each of a plurality of legal issues, wherein at least one of the inputs provided by the first user for at least one of the plurality of legal issues is a selection of a first selected option from a predefined set of text-based multiple choice options wherein each text-based multiple choice option includes descriptive text defining the multiple choice option; with the motivation of provided to users the ability to define relevant parameters that may cause a change in the resulting output such as for example applicable legal rules or regulations. (Messing paragraphs 48-51)
Daly in view of Messing does not disclose:
in response to the selection of the first selected option, update contract text in the contract in the contract window of the first graphical user interface, wherein the updated contract text is not identical to the descriptive text defining the first selected option 
and the legal issue window displays the legal issue input tool through which the second user provides input for each of the plurality of legal issues, wherein the legal issue window displays the predefined set of text-based multiple choice options and identifies the first selected option 
update the contract in the contract window of the second graphical user interface in response to the input provided by the second user through the one or more user devices for each of the plurality of legal issues.
	However Bui, which is directed to processing a document package, teaches:
in response to the selection of the first selected option, update contract text in the contract in the contract window of the first graphical user interface, wherein the updated contract text is not identical to the descriptive text defining the first selected option (Bui paragraph 190 teaching that the system enforces constraints including updating user interfaces for each user role according to allowable constraints for the user role. The system can cause user interfaces presented on user devices to be updated in accordance with user actions a user of the user interface is capable of performing.  The system can generate content items for presentation on user devices to be updated in accordance with user actions a user of the user interface is capable of performing.  Bui paragraphs 268 and 272 discussing Figure 14 G illustrating an example interactive user interface of the system including a dynamic form in which various items of information to a business enterprise, such as an investment fund, are being requested. The sets of the radio buttons prompt for answers and system will deliberately hide or provide additional follow up questions based on the user’s selection. Bui paragraphs 270-271 teaching that users may generate a PDF version of the document as it is currently shown and the user may invite collaborators. Bui paragraph 273 teaching collaborators may be invited to particular forms, or to various other documents or user interfaces.) 
and the legal issue window displays the legal issue input tool through which the second user provides input for each of the plurality of legal issues, wherein the legal issue window displays the predefined set of text-based multiple choice options and identifies the first selected option; (Bui paragraph 158 teaching that in response to receiving an email associated with a particular task from a particular user, the system can update user interfaces presented to the particular user and/or other user users. The particular user can attach a document to the email and the system can update user interfaces presented to other user indicating a subsequent task to be performed. Bui paragraph 234 teaching as term sheets are created and shared the system can present differences between each term sheet (a user interface describing differences can be presented, for instance similar to user interface with values of terms, differences in values, and so on. The system can enable users to amend documents (generated contracts from the term sheets) and view the amendment. Bui paragraph 241 teaching that members of each party invited to complete the negotiation of a term sheet. Members of either party can update drafts of a term sheet. User actions may be constrained based on particular user roles. Bui paragraphs 268 and 272 teaching Figure 14G illustrates an interactive user interface including a dynamic form in which various items of information related to a business enterprise. The form updates based on user’s selection of options such that additional follow up questions may be hidden or provided. Bui paragraph 273 teaching that an invited collaborator may view and edit the form for which he or she was invited. Collaborators may be invited to particular forms, or to various other documents or user interfaces.) 
update the contract in the contract window of the second graphical user interface in response to the input provided by the second user through the one or more user devices for each of the plurality of legal issues. (Bui paragraph 234 teaching as term sheets are created and shared the system can present differences between each term sheet (a user interface describing differences can be presented, for instance similar to user interface with values of terms, differences in values, and so on. The system can enable users to amend documents (generated contracts from the term sheets) and view the amendment. Bui paragraph 241 teaching that members of each party invited to complete the negotiation of a term sheet. Members of either party can update drafts of User actions may be constrained based on particular user roles. Bui paragraph 273 teaching that an invited collaborator may view and edit the form for which he or she was invited. Collaborators may be invited to particular forms, or to various other documents or user interfaces.)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly in view of Messing and Bui to incorporate in response to the selection of the first selected option, update contract text in the contract in the contract window of the first graphical user interface, wherein the updated contract text is not identical to the descriptive text defining the first selected option and the legal issue window displays the legal issue input tool through which the second user provides input for each of the plurality of legal issues, wherein the legal issue window displays the predefined set of text-based multiple choice options and identifies the first selected option; update the contract in the contract window of the second graphical user interface in response to the input provided by the second user through the one or more user devices for each of the plurality of legal issues with the motivation providing differences in each term sheet with regards to value of terms, differences in values, and more, (Bui paragraph 234) and to update a document dynamically based on the received options selected by a user (Bui paragraph 238)
Referring to claim 2, 
Daly further discloses, wherein the update of the contract text in the contract window of the first graphical user interface includes highlighting the updated contract text in a color assigned to the first user. (Daly paragraph 103 disclosing that the edited text will appear as either yellow or red highlights depending on who is viewing.)
Referring to claim 3, 
Daly further discloses, wherein the update of the contract text in the contract window of the second graphical user interface includes highlighting the updated contract text in a color assigned to the second user. (Daly paragraph 103 disclosing that the edited text will appear as either yellow or red highlights depending on who is viewing.)
Referring to claim 4, 
Daly further discloses, the update to the contract text in the contract window of the first graphical user interface includes adding a new section to the contract. (Daly Figure 1 and Figure 4 and Daly paragraph 68 disclosing that publisher can add sections to the online template/canvas.)
Referring to claim 5,
Daly further discloses, wherein the update to the contract text in the contract window of the first graphical user interface includes removing a section from the contract. (Daly paragraph 88 disclosing that the negotiators have the flexibility to add rules for each workflow action as well as add/delete workflow rules.) 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 20140164255), Messing (US 20150221052), Bui et al. (US 20180239959), and Ohsumi (US 20170068403). 
Referring to claims 6 and 12
Daly in view of Messing and Bui does not disclose wherein the first graphical user interface and the second graphical user interface each include a counter displaying a number of the plurality of legal issues for which an agreement between the first user and the second user has yet to be reached. 
However Ohsumi which is directed to a work support system, teaches wherein the first graphical user interface and the second graphical user interface each include a counter displaying a number of the plurality of legal issues for which an agreement between the first user and the second user has yet to be reached. (Ohsumi paragraph 31 teaching that the system performs work support of portable terminals or personal computers such as smartphones or tablet in conjunction with paragraph 39 teaching how the portal service displays on the user terminal a list of task. Ohsumi Figure 2 and paragraphs 53-54 teaching displaying the total number of tasks that need to be completed and the number changes depending on receiving a task or upon completion of a task.)
It would have been obvious before the effective filing date of the claim invention to modify the invention disclosed in Daly in view of Messing, Bui, and Ohsumi to incorporate wherein the first graphical user interface and the second graphical user interface each include a counter displaying a number of the plurality of legal issues for which an agreement between the first user and the second user has yet to be reached with the motivation of enabling users to more easily learn how many tasks need to be completed. (Ohsumi paragraph 55)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 20140164255), Messing (US 20150221052), Bui et al. (US 20180239959), and Cornelius et al. (US Patent No. 7,069,234). 

Referring to claim 7,
Daly in view of Messing and Bui does not disclose wherein the first graphical user interface and the second graphical user interface each include a contract overview window including a list including each of the plurality of legal issues and an identification of whether agreement has been reached for each of the plurality of legal issues.
 However, Cornelius which is directed to initiating an agreement in an e-commerce environment, teaches wherein the first graphical user interface and the second graphical user interface each include a contract overview window including a list including each of the plurality of legal issues and an identification of whether agreement has been reached for each of the plurality of legal issues. (Cornelius column 11 lines teaching that the workstations is a personal computer and has user interface devices and user interface adapters.  
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly, Messing, Bui, and Cornelius to incorporate wherein the first graphical user interface and the second graphical user interface each include a contract overview window including a list including each of the plurality of legal issues and an identification of whether agreement has been reached for each of the plurality of legal issues with the motivation of assisting users identify documents that still require an agreement. (Cornelius column 22 lines 6-16) 
Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Daly et al. (US 20140164255), Messing (US 20150221052), Bui et al. (US 20180239959), and Greenberg et al. (US 20120016943). 
Referring to claims 8 and 13,
Daly in view of Messing, and Bui does not disclose wherein the memory includes statistics derived from data from a plurality of contracts for which agreement has been reached by two parties, the statistics including an identification of a most commonly agreed input for at least one of the plurality of legal issues that is a selection from a plurality of options.
However Greenberg, which is directed to the automated facilitation of the resolution of contract and other disputes through the Internet, teaches wherein the memory includes statistics derived from data from a plurality of contracts for which agreement has been reached by two parties, the statistics including an identification of a most commonly agreed multiple choice option in the predefined set of text-based multiple choice option input for at least one of the plurality of legal issues that is a selection from a plurality of options. (Greenberg paragraph 29 teaching Parties may select “Objects” of an agreement such as terms, conditions or data as a dispute in conjunction with Greenberg paragraph 37 The user interfaces help the party build propositions from available Docs, and Relationships to Docs and other objects. The interface provides advantages by identifying specific issues in agreements or other content or other references and relationships between Points and Docs. This content assist parties and decision-makers in understanding the context of the dispute and to allow the guided discovery system to organize the Points, Docs, and Relationships, and decisions, awards judgments or settlements. Greenberg paragraph 91 teaching that the data storage systems contains a database accessible by the system.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly in view of Messing, Bui, and Greenberg to incorporate wherein the memory includes statistics derived from data from a plurality of contracts for which agreement has been reached by two parties, the statistics including an identification of a most commonly agreed input for at least one of the plurality of legal issues that is a selection from a plurality of options with the motivation of providing useful data that may be 
Referring to claims 9 and 14,
Greenberg further teaches, wherein the first graphical user interface includes a first selection tool, the execution of which automatically chooses, in lieu of the legal issue input tool, the input of the first user for each of a plurality of legal issues for which the statistics include an identification of the most commonly agreed multiple choice option in the predefined set of text-based multiple choice options.  (Greenberg paragraph 37 teaching the user interfaces help the party build propositions from available Docs, and Relationships to Docs and other objects. The interface further allows for adding, modifying, or otherwise changing terms of agreements (decision amendments) within a Bargained for Exchange system or based on the Decision-Makers in conjunction with paragraph 18 teaching that point conclusions include answer, assertions, or stipulation.  Greenberg paragraph 91 teaching that the system includes desktop computing devices and multimedia devices such as cellular phones and mobile computing devices and both may be configured with internal storage, software, and a graphical user interface for carrying out element of the Guided Discovery system in conjunction with paragraph 30 teaching that the guided discovery can be initiated with the identification of topics of a dispute and may dispute an object or content using “Dispute This” buttons.
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly in view of Messing, Bui, and Greenberg to incorporate wherein the first graphical user interface includes a first selection tool, the execution of which automatically chooses, in lieu of the legal issue input tool, the input of the first user for each of a plurality of legal issues for which the statistics include an identification of the most commonly agreed input with the motivation of incorporating the resolution of disputes to become a part of the agreement. (Greenberg paragraph 12)
Referring to claims 10 and 15, 
Greenberg further teaches, wherein the first graphical user interface and the second graphical user interface each include a second selection tool, the execution of which automatically agrees to each of the plurality of legal issues for which an agreement between the first user and the second user has yet to be reached for which a current selection is the input identified by the statistics as the most commonly agreed multiple choice option in the predefined set of text-based multiple choice options. (Greenberg paragraph 37 teaching the user interfaces help the party build propositions from available Docs, and Relationships to Docs and other objects. The interface further allows for adding, modifying, or otherwise changing terms of agreements (decision amendments) within a Bargained for Exchange system or based on the Decision-Makers in conjunction with paragraph 18 teaching that point conclusions include answer, assertions, or stipulation.  Greenberg paragraph 91 teaching that the system includes desktop computing devices and multimedia devices such as cellular phones and mobile computing devices and both may be configured with internal storage, software, and a graphical user interface for carrying out element of the Guided Discovery system in conjunction with  
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Daly in view of Messing, Bui, and Greenberg to incorporate wherein the first graphical user interface and the second graphical user interface each include a second selection tool, the execution of which automatically agrees to each of the plurality of legal issues for which an agreement between the first user and the second user has yet to be reached for which a current selection is the input identified by the statistics as the most commonly agreed input with the motivation of incorporating the resolution of disputes to become a part of the agreement. (Greenberg paragraph 12)
Response to Arguments
Applicant’s arguments filed December 28, 2020 have been fully considered.
In response to Applicant’s amendments and arguments regarding the 112 (b) rejection, the examiner finds Applicant’s amendments unpersuasive and has maintained the 112(b) rejection. The examiner has provided further clarification on this issue in the 112 (b) rejection in addition to new issues introduced by the amendments. 
In response to Applicant’s amendments and arguments regarding the 103 rejection on pages 8-9, Applicant’s arguments are directed to that the cited art fails to provide for the amended subject matter. This argument is moot in view of the newly cited art and portion of Messing provided by the examiner. 
Therefore the examiner has maintained the 103 rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	 
Theodore et al. (US 20180260378)- directed to a collaborative document creation platform. Theodore paragraph 4 teaching that implementations provide a platform for creation of documents, such as contracts or agreements. In these implementations, there are commonly two teams, and each team includes a party (at least one individual) and an attorney. The platform provides a visual interface for the parties to: approve, amend, or reject lawyer changes recommendations; review the reasons why users have made specific changes, and send the next version back to the relevant person in the document creation process immediately without undue back-and –forth between the parties. Theodore paragraph 5 teaching that once the document is . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689